DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species I (Figures 1-4), including Claims 1 and 6-12 in the reply filed on February 2, 2021 is acknowledged. Please note that claim 2 cites “the body includes a cavity that communicates with the recess via a first opening”, which pertains only to the second embodiment as seen in Figure 8 and as described in the specifications in ¶0033. It does not pertain to Species I (Figure 1-4).  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the continuous helix in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because of the following informalities:
In ¶0025, “dimensions 118 and 120 of lips 110 and 112” cites 112 as a lip while in the drawings, it is a dimension in Figure 1. The sentence should be corrected to cite 112 correctly as a dimension. 
In ¶0027, cites 122 as a “first recess 122” while previous it was cited as inserts 122 in ¶0025 and ¶0026. The terminology should be kept consistent.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axelrod et al. (US 2013/0247836), herein after Axelrod.
Regarding claim 1, Axelrod teaches (Fig. 8) of a treat dispenser (Abstract, pet toy that holds and can dispense treats), comprising: 
a body (body member 30) having an exterior surface (ring 32); a recess in the body (cavity 54), the recess (54) having an outlet (outlet by shoulder portions 38) and being defined by an interior surface of the body (interior surface of the body 30), the interior surface having a first lip (groove 22) protruding into the recess (first lip protrudes into the recess 54) and a second lip (second lip near the bottom holding treat 20B) protruding into the recess (second lip protrudes into the recess 54), 
wherein: the first lip defines a first treat-holding position having a first depth relative to the outlet (first lip 22 can hold a treat 20A having a first depth relative to the outlet); and the second lip defines a second treat-holding position having a greater second depth relative to the outlet (second lip can hold treat 20B having a greater second depth relative to the outlet)

Regarding claim 6, Axelrod teaches of the invention in claim 1, and wherein (Fig. 8) outlet is recessed within a surrounding portion of the exterior surface (outlet is recessed within a surrounding portion of the exterior surface 38).

Regarding claim 7, Axelrod teaches of the invention in claim 1, and wherein (Fig. 8) outlet extends outwardly from a surrounding portion of the exterior surface (outlet extends outwardly from a surrounding portion of the exterior surface 38).

Regarding claim 8, Axelrod teaches of the invention in claim 1, and wherein (Fig. 8) the first lip (22) is continuous about the recess and the second lip is continuous about the recess (first lip and second lip is continuous about the recess).

	Regarding claim 12, Axelrod teaches of the invention in claim 1, and further comprising (Fig. 8) a treat disposed in at least one of a set including the first treat-holding position (treat 20A) and the second treat-holding position (treat 20B).

Claims 1, 6-8, and 11-12, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jager (US 2014/0270931).



    PNG
    media_image1.png
    230
    521
    media_image1.png
    Greyscale

Annotated Figure 3 of Jaeger
Regarding claim 1, Jager teaches (Fig. 3) of a treat dispenser (¶0040, pet toy that holds and can dispense treats), comprising: 
a body (component 11) having an exterior surface (extending surface 17); a recess in the body (hollow interior 12), the recess (12) having an outlet (outlet by threads 14) and being defined by an interior surface of the body (interior surface of the body 11), the interior surface having a first lip (Annotated Fig. 3 above, first lip) protruding into the recess (first lip protrudes into the recess 12) and a second lip (Annotated Fig. 3 above, second lip) protruding into the recess (second lip protrudes into the recess 12), 
wherein: the first lip defines a first treat-holding position having a first depth relative to the outlet (Annotated Fig. 6 above, ¶0040, first lip can hold a treat having a first depth relative to the outlet by threads 14); and the second lip defines a second treat-holding position having a greater second depth relative to the outlet (Annotated Fig. 6 above, ¶0040, second lip can hold treats having a greater second depth relative to the outlet)

Regarding claim 6, Jager teaches of the invention in claim 1, and wherein (Fig. 3) outlet is recessed within a surrounding portion of the exterior surface (outlet is recessed within a surrounding portion of the exterior surface 17).

Regarding claim 7, Jager teaches of the invention in claim 1, and wherein (Fig. 3) outlet extends outwardly from a surrounding portion of the exterior surface (outlet extends outwardly from a surrounding portion of the exterior surface 17).

Regarding claim 8, Jager teaches of the invention in claim 1, and wherein (Annotated Fig. 3) the first lip is continuous about the recess and the second lip is continuous about the recess (first lip and second lip is continuous about the recess).

	Regarding claim 11, Jager teaches of the invention in claim 1, and wherein (Annotated Fig. 3) the first lip and second lip together form a continuous helix (first lip and second lip together form a continuous helix).

	Regarding claim 12, Jager teaches of the invention in claim 1, and further comprising (Annotated Fig. 3) a treat disposed in at least one of a set including the first treat-holding position and the second treat-holding position (¶0040, treats can be in the first treat-holding position and second treat-holding position).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod (US 2013/0247836).
Regarding claim 9, Axelrod teaches of the invention in claim 1, and wherein (Fig. 8) the recess (54) has a first interior dimension at the first lip (recess 54 has a first interior dimension at the first lip 22). 
Axelrod does not appear to teach that the recess has a lesser second interior dimension at the second lip.
It should be noted that the lesser second interior dimension as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Axelrod to have a lesser second interior dimension at the second lip in order to hold different sized treats. It has been held that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 10, Axelrod teaches of the invention in claim 1, and wherein (Fig. 8) the recess (54) has a first interior dimension at the first lip (recess 54 has a first interior dimension at the first lip 22).
Axelrod does not appear to teach wherein the recess has a greater second interior dimension at the second lip.
It should be noted that the greater second interior dimension as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Axelrod to have a greater second interior dimension at the second lip in order to hold different sized treats. It has been held that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jager (US 2014/0270931).
Regarding claim 9, Jager teaches of the invention in claim 1, and wherein (Annotated Fig. 3) the recess (12) has a first interior dimension at the first lip (recess 12 has a first interior dimension at the first lip 38). 
Jager does not appear to teach that the recess has a lesser second interior dimension at the second lip.
It should be noted that the lesser second interior dimension as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jager to have a lesser second interior dimension at the second lip in order to hold different dimensions of bowls and tops. It has been held that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Jager teaches of the invention in claim 1, and wherein (Annotated Fig. 3) the recess (12) has a first interior dimension at the first lip (recess 12 has a first interior dimension at the first lip).
Jager does not appear to teach wherein the recess has a greater second interior dimension at the second lip.
It should be noted that the greater second interior dimension as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jager to have a greater second interior dimension at the second lip in order to hold more different dimensions of bowls and tops. It has been held that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Willinger (US 7,866,281) and Rutherford et al. (US 8,584,620) teach of a pet treat dispenser with multiple baffled lips.
Jager (US 2007/0289553) teaches of a treat dispenser with a lip. 
Wolfe, Jr. et al. (US 7,555,997) teaches of a treat dispenser with multiple lips and an interior compartment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647